

116 S3952 ES: Protecting American Intellectual Property Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3952IN THE SENATE OF THE UNITED STATESAN ACTTo require the imposition of sanctions with respect to foreign persons that have engaged in significant theft of trade secrets of United States persons, and for other purposes.1.Short titleThis Act may be cited as the Protecting American Intellectual Property Act of 2020.2.Imposition of sanctions with respect to theft of trade secrets of United States persons(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the President shall submit to the appropriate congressional committees a report—(A)identifying, for the 180-day period preceding submission of the report—(i)any foreign person that has knowingly engaged in, or benefitted from, significant theft of trade secrets of United States persons, if the theft of such trade secrets is reasonably likely to result in, or has materially contributed to, a significant threat to the national security, foreign policy, or economic health or financial stability of the United States; (ii)any foreign person that has provided significant financial, material, or technological support for, or goods or services in support of or to benefit significantly from, such theft;(iii)any entity owned or controlled by, or that has acted or purported to act for or on behalf of, directly or indirectly, any foreign person identified under clause (i) or (ii); and(iv)any foreign person that is a chief executive officer or member of the board of directors of any foreign entity identified under clause (i) or (ii); and(B)describing the nature, objective, and outcome of the theft of trade secrets each foreign person described in subparagraph (A)(i) engaged in or benefitted from; and(C)assessing whether any chief executive officer or member of the board of directors described in clause (iv) of subparagraph (A) engaged in, or benefitted from, activity described in clause (i) or (ii) of that subparagraph.(2)Form of reportEach report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.(b)Authority to impose sanctions(1)Sanctions applicable to entitiesIn the case of a foreign entity identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the President shall impose one of the following:(A)Blocking of propertyThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inclusion on entity listThe President may include the entity on the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations, for activities contrary to the national security or foreign policy interests of the United States.(2)Sanctions applicable to individualsIn the case of an individual identified under subparagraph (A) of subsection (a)(1) in the most recent report submitted under that subsection, the following shall apply:(A)Blocking of propertyThe President shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Visa ban; exclusionThe Secretary of State shall deny a visa to the individual and revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), any visa or other documentation of the individual, and the Secretary of Homeland Security shall exclude the individual from the United States.(c)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1)(A) or (2)(A) of subsection (b) or any regulation, license, or order issued to carry out that paragraph shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. (d)National interest waiverThe President may waive the imposition of sanctions under subsection (b) with respect to a person if the President—(1)determines that such a waiver is in the national interests of the United States; and(2)not more than 15 days after issuing the waiver, submits to the appropriate congressional committees a notification of the waiver and the reasons for the waiver.(e)Termination of sanctionsSanctions imposed under subsection (b) with respect to a foreign person identified in a report submitted under subsection (a) shall terminate if the President certifies to the appropriate congressional committees, before the termination takes effect, that the person is no longer engaged in the activity identified in the report. (f)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Law enforcement activitiesSanctions under this section shall not apply with respect to any authorized law enforcement activities of the United States.(3)Exception to comply with international agreementsSubsection (b)(2)(B) shall not apply with respect to the admission of an individual to the United States if such admission is necessary to comply with the obligations of the United States under the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements. (g)Exception relating to importation of goods(1)In generalThe authority or a requirement to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(2)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data. (h)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives. (2)Export administration regulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. (3)Foreign entityThe term foreign entity means an entity that is not a United States person. (4)Foreign personThe term foreign person means a person that is not a United States person. (5)Trade secretThe term trade secret has the meaning given that term in section 1839 of title 18, United States Code.(6)PersonThe term person means an individual or entity.(7)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity; or(C)any person in the United States.Passed the Senate December 20, 2020.Secretary